--------------------------------------------------------------------------------

EXHIBIT 10.5
 
WARRANT AGREEMENT
 
THIS WARRANT AGREEMENT (this “Agreement”) is made as of the 17th day of May,
2012 between General Maritime Corporation, a Marshall Islands corporation (the
“Company”), and Computershare Shareowner Services LLC, a New Jersey limited
liability company (the “Warrant Agent”).
 
WHEREAS, on November 17, 2011, the Company and its debtor affiliates
(collectively, the “Debtors”) each filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code  in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
under the lead case 11-15285-MG (the “Chapter 11 Cases”);
 
WHEREAS, on March 26, 2012, the Debtors filed the Second Amended Joint Plan of
Reorganization of the Debtors Under Chapter 11 of the Bankruptcy Code (the “Plan
of Reorganization”);
 
WHEREAS, on May 7, 2012, the Bankruptcy Court entered an order confirming the
Plan of Reorganization, and the Company emerged from its chapter 11 bankruptcy
proceedings on May 17, 2012 (the “Plan Effective Date”);
 
WHEREAS, the Company proposes to issue, at the Effective Date, warrants (the
“New GMR Warrants”) to purchase, in the aggregate, 309,296 shares of New GMR
Common Stock, at an exercise price of $42.50, to all holders of Allowed General
Unsecured Claims against the Guarantor Debtors (other than a holder of an OCM
Facility Deficiency Claim), on a Pro Rata basis;
 
WHEREAS, the Company desires to provide for the form and provisions of the New
GMR Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the New GMR Warrants; and
 
WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, call, exercise and cancellation of the New GMR
Warrants; and
 
WHEREAS, all acts and things have been done and performed which are necessary to
make the New GMR Warrants, when executed on behalf of the Company and
countersigned by or on behalf of the Warrant Agent, as provided herein, the
valid, binding and legal obligations of the Company, and to authorize the
execution and delivery of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1           Definition of Terms.  As used in this Agreement, the
following capitalized terms shall have the following respective meanings:
 
(a)         “Affiliate” has the meaning set forth in Rule 12b-2 of the Exchange
Act.
 
(b)         “Business Day” shall mean any day on which commercial banks are not
authorized or permitted to close in New York, New York or in the State of New
Jersey.
 
(c)         “Beneficial Holder” means any person or entity that holds beneficial
interests in a Global Warrant Certificate.
 
(d)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(e)         “Governmental Authority” means any (i) government, (ii) governmental
or quasi- governmental authority of any nature (including any governmental
agency, branch, department, official or entity and any court or other tribunal)
or (iii) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature, in each case, whether federal, state, local, municipal,
foreign, supranational or of any other jurisdiction.
 
(f)          “Law” means all laws, statutes, rules, regulations, codes,
injunctions, decrees, orders, ordinances, registration requirements, disclosure
requirements and other pronouncements having the effect of law of the United
States, the Republic of the Marshall Islands, any foreign country or any
domestic or foreign state, county, city or other political subdivision or of any
Governmental Authority.
 
(g)         “Market Price” means as to any security the average of the closing
prices of such security’s sales on all U.S. securities exchanges on which such
security may at the time be listed, or, if there have been no sales on any such
exchange on any day, the average of the highest bid and lowest asked prices on
all such exchanges at the end of such day, or, if on any day such security is
not so listed, the average of the highest bid and lowest asked prices on such
day in the U.S. over-the-counter market as reported by Pink OTC Markets, Inc.,
or any similar successor organization, in each such case averaged over a period
of twenty-one (21) days consisting of the day as of which “Market Price” is
being determined and the twenty (20) consecutive Business Days prior to such
day; provided that, if such security is listed on any U.S. securities exchange
or quoted in a U.S. over-the-counter market (the term “Business Day” as used in
this sentence means Business Days on which such exchange or market, as
applicable, is open for trading).  If at any time such security is not listed on
any U.S. securities exchange or quoted in the U.S. over-the-counter market, the
“Market Price” shall be the fair value thereof reasonably determined in good
faith by the Board of Directors of the Company.  If the Registered Holder
disagrees with the determination of the market value of any securities of the
Company determined by the Board of Directors of the Company in accordance with
this provision, the fair market value of such securities shall be determined by
an independent appraiser acceptable to the Company and the Registered Holder
(or, if they cannot agree on such an appraiser, by an independent appraiser
selected by lot by two independent appraisers, one of which is appointed by each
of them).  The cost of the appraisal shall be shared equally between the Company
and the Registered Holder.
 
 
2

--------------------------------------------------------------------------------

 
 
(h)         “Organic Change” means any recapitalization, reorganization,
reclassification, consolidation, merger, sale of a majority of the Company’s
assets or other transaction, in each case which is effected in such a way that
the holders of New GMR Common Stock are entitled to receive (either directly or
upon subsequent liquidation) cash, stock, securities or other assets or property
with respect to or in exchange for New GMR Common Stock; provided that a
Specified Sale shall not be considered an Organic Change.
 
(i)          “Person” means any individual, firm, corporation, partnership,
limited partnership, limited liability company, association, indenture trustee,
organization, joint stock company, joint venture, estate, trust, governmental
unit or any political subdivision thereof, or any other entity (as such term is
defined in the Bankruptcy Code).
 
(j)          “Plan of Reorganization” means the plan of reorganization of the
Company as finally approved by the bankruptcy court before which the Company’s
case under Chapter 11 of the United States Bankruptcy Code is or was pending.
 
(k)         “Requisite Holders” means Registered Holders of New GMR Warrants
representing a majority of the New GMR Common Stock obtainable upon exercise of
all New GMR Warrants then outstanding.
 
(l)          “SEC” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act or the Exchange Act.
 
(m)        “Securities Act” means the Securities Act of 1933, as amended.
 
(n)         “Specified Sale” means a transfer, sale or other disposition (i) by
Oaktree and its Affiliates (as such terms are defined in the Shareholders’
Agreement, by and among the Company and shareholders thereof, as amended from
time to time), in one or a series of related transactions, of eighty-five
percent (85%) or more on a cumulative basis of the Equity Securities held by
such Persons, or (ii) of eighty-five percent (85%) or more on a cumulative basis
of the assets of the Company and its Subsidiaries, on a consolidated basis.
 
(o)         “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a partnership,
limited liability company or other business entity, a majority of the
partnership, limited liability company or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.  For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a partnership, limited liability company or other
business entity if such Person or Persons shall be allocated a majority of
partnership, limited liability company or other business entity gains or losses
or shall be or control the managing member or general partner of such
partnership, limited liability company or other business entity.
 
 
3

--------------------------------------------------------------------------------

 
 
(p)         “Warrant Exercise Shares” means the shares of New GMR Common Stock
issued upon the applicable exercise of a New GMR Warrant.
 
(q)         “Warrant Agent” has the meaning set forth in the preamble and shall
include any successor to the Warrant Agent pursuant to Section 9.1 hereof.
 
Each capitalized term used but not defined herein shall have the meaning
ascribed to it in the Plan of Reorganization.
 
ARTICLE II
 
APPOINTMENT OF WARRANT AGENT
 
Section 2.1   Appointment.The Company hereby appoints the Warrant Agent to act
as agent for the Company for the New GMR Warrants in accordance with the express
terms and subject to the conditions set forth in this Agreement (and no implied
terms or conditions), and the Warrant Agent hereby accepts such appointment and
agrees to perform the same in accordance with the express terms and conditions
set forth in this Agreement.
 
ARTICLE III
 
WARRANTS
 
Section 3.1   Issuance of New GMR Warrants.   On the terms and subject to the
conditions of this Agreement and in accordance with the terms of the Plan of
Reorganization, on the Effective Date (such date, the “Date of Issuance”), the
Company will issue and distribute the New GMR Warrants to purchase the New GMR
Common Stock to the holders of Allowed General Unsecured Claims against the
Guarantor Debtors (other than a holder of an OCM Facility Deficiency Claim) on a
Pro Rata basis as part of the Initial Distribution, if any, and issue the
balance of the New GMR Warrants following the Initial Distribution to the
Unsecured Creditor Distribution Escrow Account.  The Company shall provide the
Warrant Agent with a written list of all initial Registered Holders of New GMR
Warrants, including the number of New GMR Warrants issued to each such initial
Registered Holder, and the Warrant Agent may rely conclusively on such written
list.  On or promptly after such date, the Company will deliver, or cause to be
delivered to The Depository Trust Company (the “Depositary”), one or more Global
Warrant Certificates (as defined below), duly executed on behalf of the Company
and countersigned by the Warrant Agent, evidencing a portion of the New GMR
Warrants, in the manner set forth in Section 3.2(b) below.  The remainder of the
New GMR Warrants shall be issued by book-entry registration on the books of the
Warrant Agent (“Book-Entry Warrants”) and shall be evidenced by statements
issued by the Warrant Agent from time to time to the Registered Holders (as
defined below) of Book-Entry Warrants reflecting such book-entry position (the
“Warrant Statements”).  The maximum number of shares of New GMR Common Stock
issuable pursuant to the New GMR Warrants shall be 309,296 shares, as such
amount may be adjusted from time to time pursuant to this Agreement.  No warrant
will be deemed issued and/or outstanding until issued through the facilities of
the Depositary, unless the Company otherwise consents in writing.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.2           Form of Warrant.
 
(a)         Subject to Section 7.1 of this Agreement, (i) the New GMR Warrants
issued pursuant to the terms of the Plan of Reorganization on the Date of
Issuance shall be, and other warrants to purchase capital stock of the Company
that may be issued form time to time may be, issued in the form of one or more
global certificates (the “Global Warrant Certificates”), with the forms of
election to exercise and of assignment printed on the reverse thereof, in
substantially the form set forth in Exhibit A-1 attached hereto, and/or (i)
other warrants to purchase stock of the Company that may be issued from time to
time may be issued via book-entry registration on the books and records of the
Warrant Agent and evidenced by the Warrant Statements, in substantially the form
set forth in Exhibit A-2 attached hereto.  The Warrant Statements and Global
Warrant Certificates may bear such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Agreement, and may have such letters, numbers or other marks of identification
or designation and such legends, summaries, or endorsements placed thereon as
may be required by the Depositary or to comply with any Law or with any rules or
regulations made pursuant thereto or with any rules of any securities exchange
or as may, consistently herewith, or, be determined by (i) in the case of Global
Warrant Certificates, the Chairman of the Board of Directors, Chief Executive
Officer, President, any Senior Vice President or Treasurer of the Company (each,
an “Appropriate Officer”) executing such Global Warrant Certificates, as
evidenced by their execution of the Global Warrant Certificates, or (ii) in the
case of a Warrant Statement, any Appropriate Officer, and all of which shall be
reasonably acceptable to the Warrant Agent.
 
(b)        The Global Warrant Certificates shall be deposited on or after Date
of Issuance with the Warrant Agent and registered in the name of Cede & Co., as
the nominee of the Depositary.  Each Global Warrant Certificate shall represent
such number of the outstanding New GMR Warrants as specified therein, and each
shall provide that it shall represent the aggregate amount of outstanding New
GMR Warrants from time to time endorsed thereon and that the aggregate amount of
outstanding New GMR Warrants represented thereby may from time to time be
reduced or increased, as appropriate, in accordance with the terms of this
Agreement.
 
Section 3.3          Execution of Global Warrant Certificates.
 
(a)        The Global Warrant Certificates shall be signed on behalf of the
Company by an Appropriate Officer.  Each such signature upon the Global Warrant
Certificates may be in the form of a facsimile signature of any such Appropriate
Officer and may be imprinted or otherwise reproduced on the Global Warrant
Certificates and for that purpose the Company may adopt and use the facsimile
signature of any Appropriate Officer.
 
 
(b)        If any Appropriate Officer who shall have signed any of the Global
Warrant Certificates shall cease to be such Appropriate Officer before the
Global Warrant Certificates so signed shall have been countersigned by the
Warrant Agent or delivered or disposed of by or on behalf of the Company, such
Global Warrant Certificates nevertheless may be countersigned and delivered or
disposed of with the same force and effect as though such Appropriate Officer
had not ceased to be such Appropriate Officer of the Company; and any Global
Warrant Certificate may be signed on behalf of the Company by any person who, at
the actual date of the execution of such Global Warrant Certificate, shall be a
proper Appropriate Officer of the Company to sign such Global Warrant
Certificate, although at the date of the execution of this Agreement any such
person was not such Appropriate Officer.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.4          Registration and Countersignature.
 
(a)         Upon receipt of a written order of the Company signed by an
Appropriate Officer instructing the Warrant Agent to do so, the Warrant Agent
shall (i) register in the Warrant Register the Book-Entry Warrants in the names
of the initial Registered Holders thereof, (ii) upon receipt of the Global
Warrant Certificates duly executed on behalf of the Company, countersign, either
by manual or facsimile signature, such Global Warrant Certificates evidencing
New GMR Warrants and (iii) deliver such Global Warrant Certificates to the
Depositary, or pursuant to the Depositary’s instructions, hold such Global
Warrant Certificates as custodian for the Depositary.  Such written order of the
Company shall specifically state the number of New GMR Warrants that are to be
issued as Book-Entry Warrants and the number of New GMR Warrants that are to be
issued as Global Warrant Certificates.  A Global Warrant Certificate shall be,
and shall remain, subject to the provisions of this Agreement until such time as
all of the New GMR Warrants evidenced thereby shall have been duly exercised or
shall have expired or been canceled in accordance with the terms hereof.
 
(b)        No Global Warrant Certificate shall be valid for any purpose, and no
New GMR Warrant evidenced thereby shall be exercisable, until such Global
Warrant Certificate has been countersigned by the manual or facsimile signature
of the Warrant Agent.  Such signature by the Warrant Agent upon any Global
Warrant Certificate executed by the Company shall be conclusive evidence that
such Global Warrant Certificate so countersigned has been duly issued hereunder.
 
(c)        The Warrant Agent shall keep or cause to be kept, at an office
designated for such purpose, books (the “Warrant Register”) in which, subject to
such reasonable regulations as it may prescribe, it shall register the
Book-Entry Warrants as well as any Global Warrant Certificates and exchanges,
cancellations and transfers of outstanding New GMR Warrants in accordance with
the procedures set forth in Section 7.1 of this Agreement, all in a form
satisfactory to the Company and the Warrant Agent.  No service charge shall be
made for any exchange or registration of transfer of the New GMR Warrants, but
the Company may require payment of a sum sufficient to cover any stamp or other
tax or other charge that may be imposed on any Registered Holder in connection
with any such exchange or registration of transfer.  The Warrant Agent shall
have no obligation to effect an exchange or register a transfer unless and until
it is satisfied that any payments required by the immediately preceding sentence
have been made.
 
(d)        Prior to due presentment for registration of transfer or exchange of
any New GMR Warrant in accordance with the procedures set forth in this
Agreement, the Company and the Warrant Agent may deem and treat the person in
whose name any New GMR Warrant is registered upon the Warrant Register (the
“Registered Holder” of such New GMR Warrant) as the absolute owner of such New
GMR Warrant (notwithstanding any notation of ownership or other writing on a
Global Warrant Certificate made by anyone other than the Company or the Warrant
Agent), for the purpose of any exercise thereof, any distribution to the holder
thereof and for all other purposes, and neither the Warrant Agent nor the
Company shall be affected by notice to the contrary. Neither the Company nor the
Warrant Agent will be liable or responsible for any registration or transfer of
any New GMR Warrants that are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
TERMS AND EXERCISE OF NEW GMR WARRANTS
 
Section 4.1   Exercise Price.   On the Date of Issuance, each Warrant shall
entitle (i) in the case of the Book-Entry Warrants, the Registered Holder
thereof and (ii) in the case of New GMR Warrants held through the book-entry
facilities of the Depositary or by or through persons that are direct
participants in the Depositary, the Beneficial Holder thereof ((i) and (ii)
collectively, the “Holder”), subject to the provisions of such New GMR Warrant
and of this Agreement, the right to purchase from the Company the number
of shares of New GMR Common Stock, at the price of $42.50 per share (as the same
may be hereafter adjusted in accordance herewith, the “Exercise Price”),
specified in such New GMR Warrant.
 
Section 4.2   Exercise Period.   New GMR Warrants may be exercised by the Holder
thereof, in whole or in part (but not as to a fractional share of New GMR Common
Stock), at any time and from time to time after the Date of Issuance and prior
to 5:30 P.M., New York time on the fifth (5th) anniversary thereof (the
“Exercise Period”).  Each New GMR Warrant or portion thereof that is not
exercised prior to the expiration of the Exercise Period shall be automatically
cancelled with no action by any Person, and with no further rights thereunder,
upon such expiration.
 
Section 4.3           Method of Exercise.
 
(a)         Subject to the provisions of the New GMR Warrants and this
Agreement, the Holder of a New GMR Warrant may exercise such Holder’s right to
purchase shares of the New GMR Common Stock, in whole or in part, by: (x) in the
case of persons who hold Book-Entry Warrants, providing an exercise form for the
election to exercise such New GMR Warrant (“Exercise Form”) substantially in the
form of Exhibit B-1 hereto, properly completed and duly executed by the
Registered Holder thereof, to the Warrant Agent, and (y) in the case of New GMR
Warrants held through the book-entry facilities of the Depositary or by or
through persons that are direct participants in the Depositary, providing an
Exercise Form (as provided by such Holder’s broker) to its broker, properly
completed and executed by the Beneficial Holder thereof.
 
(b)        Any exercise of a New GMR Warrant pursuant to the terms of this
Agreement shall be irrevocable and shall constitute a binding agreement between
the Holder and the Company, enforceable in accordance with its terms.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)         Upon receipt of an Exercise Form pursuant to Section 4.3(a), the
Warrant Agent shall:
 
  (i)         examine all Exercise Forms and all other documents delivered to it
by or on behalf of Holders as contemplated hereunder to ascertain whether or
not, on their face, such Exercise Forms and any such other documents have been
executed and completed in accordance with their terms and the terms hereof;
 
  (ii)        if an Exercise Form or other document appears, on its face, to
have been improperly completed or executed or some other irregularity in
connection with the exercise of the New GMR Warrants exists, endeavor to inform
the appropriate parties (including the person submitting such instrument) of the
need for fulfillment of all requirements, specifying those requirements which
appear to be unfulfilled;
 
  (iii)        inform the Company of and cooperate with and assist the Company
in resolving any reconciliation problems between the information provided on any
Exercise Forms received and the information on the Warrant Register;
 
  (iv)       advise the Company no later than three (3) Business Days after
receipt of an Exercise Form, of (A) the receipt of such Exercise Form and the
number of New GMR Warrants requested to be exercised in accordance with the
terms and conditions of this Agreement, (B) the instructions with respect to
delivery of the New GMR Common Stock deliverable upon such exercise, subject to
timely receipt of the such information by the Warrant Agent, and (C) such other
information as the Company shall reasonably request; and
 
  (v)        subject to New GMR Common Stock being made available to the Warrant
Agent by or on behalf of the Company for delivery to the Depositary, and written
instructions from the Company, liaise with the Depositary and endeavor to effect
such delivery to the relevant accounts at the Depositary in accordance with its
customary requirements.
 
(d)        The Company reserves the right to reasonably reject any and all
Exercise Forms not in proper form or for which any corresponding agreement by
the Company to exchange would, in the opinion of the Company, be unlawful.  Such
determination by the Company shall be final and binding on the Holders of the
New GMR Warrants, absent manifest error.  Moreover, the Company reserves the
absolute right to waive any of the conditions to the exercise of New GMR
Warrants or defects in Exercise Forms with regard to any particular exercise of
New GMR Warrants.  The Company shall provide prompt written notice to the
Warrant Agent of the exercise of any New GMR Warrant.  The Warrant Agent shall
not have any obligations with respect to the exercise of any New GMR Warrant,
except for canceling the Global Warrant Certificate surrendered to the Company
for such exercise in accordance with written instructions received from the
Company.  Neither the Company nor the Warrant Agent shall be under any duty to
give notice to the Holders of the New GMR Warrants of any irregularities in any
exercise of New GMR Warrants, nor shall it incur any liability for the failure
to give such notice.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 4.4          Issuance of New GMR Common Stock.
 
(a)        Upon exercise of any New GMR Warrants pursuant to Section 4.3 and
clearance of the funds in payment of the Exercise Price, the Company shall
promptly at its expense, and in no event later than five (5) Business Days
thereafter, cause to be issued to the Holder of such New GMR Warrants the total
number of whole New GMR Common Stock for which such New GMR Warrants are being
exercised (as the same may be hereafter adjusted pursuant to Article V) in such
denominations as are requested by the Holder as set forth below:
 
 (i)          in the case of a Beneficial Holder who holds the New GMR Warrants
being exercised through the Depositary’s book-entry transfer facilities, by
same-day or next-day credit to the Depositary for the account of such Beneficial
Holder or for the account of a participant in the Depositary the number of New
GMR Common Stock to which such person is entitled, in each case registered in
such name and delivered to such account as directed in the Exercise Form by such
Beneficial Holder or by the direct participant in the Depositary through which
such Beneficial Holder is acting, or
 
 (ii)         in the case of a Registered Holder who holds the New GMR Warrants
being exercised in the form of Book-Entry Warrants, a book-entry interest in the
New GMR Common Stock registered on the books of the Company's transfer agent.
 
(b)        Notwithstanding the five (5) Business Day period described in Section
4.4(a), the Warrant Exercise Shares shall be deemed to have been issued to the
Holder at the time at which all of the conditions to such exercise have been
fulfilled, and the Holder shall be deemed for all purposes to have become the
record holder of such Warrant Exercise Shares at such time.
 
(c)         If less than all of the New GMR Warrants evidenced by a Global
Warrant Certificate surrendered upon the exercise of New GMR Warrants are
exercised at any time prior to the Expiration Date, a new Global Warrant
Certificate or Global Warrant Certificates shall be issued for the remaining
number of New GMR Warrants evidenced by the Global Warrant Certificate so
surrendered, and the Warrant Agent is hereby authorized to countersign the
required new Global Warrant Certificate or Certificates pursuant to the
provisions of Section 3.4 and this Section 4.4.
 
Section 4.5          Exercise of New GMR Warrants.   A Holder of a New GMR
Warrant may exchange all or part of the purchase rights represented by the New
GMR Warrant by surrendering the New GMR Warrant to the Warrant Agent, together
with a written notice to the Warrant Agent that such holder is exchanging the
New GMR Warrant (or a portion thereof) for an aggregate number of shares of New
GMR Common Stock specified in the notice, from which the Company shall withhold
and not issue to such holder a number of shares of New GMR Common Stock with an
aggregate Market Price equal to the aggregate Exercise Price of the shares of
New GMR Common Stock specified in such notice (and such withheld shares shall no
longer be issuable under the New GMR Warrant).
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.6          Reservation of Shares.   The Company shall at all times
reserve and keep available out of its authorized but unissued shares of New GMR
Common Stock solely for the purpose of issuance upon the exercise of the New GMR
Warrants, such number of shares of New GMR Common Stock issuable upon the
exercise of all outstanding New GMR Warrants.  The Company shall take all such
actions as may be necessary to assure that all such shares of New GMR Common
Stock may be so issued without violating the Company’s governing documents, any
applicable Law or any requirements of any U.S. securities exchange upon which
shares of New GMR Common Stock may be listed.  The Company shall not take any
action which would cause the number of authorized but unissued shares of New GMR
Common Stock to be less than the number of such shares required to be reserved
hereunder for issuance upon exercise of the New GMR Warrants.
 
Section 4.7          Fractional Shares.   Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to issue
any fraction of a share of its capital stock in connection with the exercise of
New GMR Warrants, and in any case where the Registered Holder would, except for
the provisions of this Section 4.7, be entitled under the terms of New GMR
Warrants to receive a fraction of a share upon the exercise of such New GMR
Warrants, the Company shall, upon the exercise of such Holder’s New GMR
Warrants, issue or cause to be issued only the largest whole number of New GMR
Common Stock issuable on such exercise (and such fraction of a share will be
disregarded); provided, that if more than one New GMR Warrant is presented for
exercise at the same time by the same Holder, the number of whole New GMR Common
Stock which shall be issuable upon the exercise thereof shall be computed on the
basis of the aggregate number of New GMR Common Stock issuable upon exercise of
all such New GMR Warrants.
 
Section 4.8          Public Offering.   Notwithstanding any other provision
hereof, if an exercise of any portion of a New GMR Warrant is to be made in
connection with a registered public offering or the sale of the Company, the
exercise of any portion of such New GMR Warrant may, at the election of the
holder thereof, be conditioned upon the consummation of such registered public
offering or sale of the Company, in which case such exercise shall be deemed to
be effective concurrently with the consummation of such transaction.
 
Section 4.9          Close of Books; Par Value.   The Company shall not close
its books against the transfer of any New GMR Warrant or any Warrant Exercise
Shares in any manner which interferes with the timely exercise of such New GMR
Warrant.  The Company shall from time to time take all such action as may be
necessary to assure that the par value per share of the unissued New GMR Common
Stock acquirable upon exercise of each New GMR Warrant is at all times equal to
or less than the Exercise Price then in effect.
 
Section 4.10        Investment Representations.   Upon any exercise of a New GMR
Warrant, the Company may require customary investment representations from the
Holder (other than any Holder who acquired a New GMR Warrant pursuant to the
terms of the Plan of Reorganization) to the extent necessary to assure that the
issuance of the New GMR Common Stock thereunder shall not require registration
or qualification under the Securities Act, or the rules and regulations
promulgated thereunder, or any other applicable securities Laws.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF
WARRANT EXERCISE SHARES
 
In order to prevent dilution of the rights granted under each New GMR Warrant,
the Exercise Price shall be subject to adjustment from time to time as provided
in this Article V, and the number of shares of New GMR Common Stock obtainable
upon exercise of each New GMR Warrant shall be subject to adjustment from time
to time as provided in this Article V.
 
Section 5.1          Adjustments.
 
(a)         Subdivision or Combination of New GMR Common Stock.  If the Company
at any time prior to the expiration of the Exercise Period subdivides (by any
stock split, stock dividend or reclassification) one or more classes of its New
GMR Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision shall be proportionately reduced and the
number of shares of New GMR Common Stock obtainable upon exercise of each New
GMR Warrant shall be proportionately increased.  If the Company at any time
prior to the expiration of the Exercise Period combines (by reverse stock split,
or reclassification) one or more classes of its New GMR Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
subdivision shall be proportionately increased and the number of shares of New
GMR Common Stock obtainable upon exercise of each New GMR Warrant shall be
proportionately decreased.
 
(b)        Reorganization, Reclassification, Consolidation, Merger or Sale.  In
connection with any Organic Change prior to the expiration of the Exercise
Period, the Company shall make appropriate provision to ensure that each holder
of the New GMR Warrants shall have the right to acquire and receive in such
Organic Change, in lieu of or addition to (as the case may be) the shares of New
GMR Common Stock immediately theretofore acquirable and receivable upon the
exercise of such holder’s New GMR Warrant, such cash, stock, securities or other
assets or property as would have been issued or payable in such Organic Change
(if the holder had exercised such New GMR Warrant immediately prior to such
Organic Change) with respect to or in exchange for the number of shares of New
GMR Common Stock immediately theretofore acquirable and receivable upon exercise
of such holder’s New GMR Warrant, less the applicable Exercise Price.
 
Section 5.2          Notices.   Whenever the number and/or kind of Warrant
Exercise Shares or the Exercise Price is adjusted as herein provided, the
Company shall (i) prepare and deliver, or cause to be prepared and delivered,
forthwith to the Warrant Agent a written statement setting forth the adjusted
number and/or kind of shares purchasable upon the exercise of New GMR Warrants
and the Exercise Price of such shares after such adjustment, the facts requiring
such adjustment and the computation by which adjustment was made, and (ii) cause
the Warrant Agent to give written notice to each Holder in the manner provided
in Section 10.2 below, of the record date or the effective date of the
event.  Failure to give such notice, or any defect therein, shall not affect the
legality or validity of such event.  The Warrant Agent shall be fully protected
in relying upon any such written notice delivered in accordance with this
Section 5.2, and on any adjustment therein contained, and shall not be deemed to
have knowledge of any such adjustment unless and until it shall have received
such written notice. Notwithstanding anything to the contrary contained herein,
the Warrant Agent shall have no duty or obligation to investigate or confirm
whether the information contained in any such written notice complies with the
terms of this Agreement or any other document, including the Warrant
Certificates. The Warrant Agent shall have no duty to determine when an
adjustment under this Article V should be made, how any such adjustment should
be calculated, or the amount of any such adjustment. The Company shall also, at
least ten (10) days prior to (x) the date on which the Company closes its books
or takes a record (1) with respect to any dividend or distribution upon the New
GMR Common Stock, (2) with respect to any pro rata subscription offer to holders
of New GMR Common Stock or (3) for determining rights to vote with respect to
any Organic Change, dissolution or liquidation, or (y) the date on which any
Organic Change, dissolution or liquidation shall take place, issue a press
release or give written notice thereof to the Warrant Agent and cause the
Warrant Agent to give written notice to each Holder in the manner provided in
Section 10.2 below.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 5.3          Form of Warrant After Adjustments.The form of the Global
Warrant Certificate need not be changed because of any adjustments in the
Exercise Price or the number or kind of the New GMR Common Stock, and New GMR
Warrants theretofore or thereafter issued may continue to express the same price
and number and kind of shares as are stated in New GMR Warrants, as initially
issued.  The Company, however, may at any time in its sole discretion make any
change in the form of Global Warrant Certificate that it may deem appropriate to
give effect to such adjustments and that does not affect the substance of the
Global Warrant Certificate (including the rights, duties, liabilities or
obligations of the Warrant Agent), and any Global Warrant Certificate thereafter
issued, whether in exchange or substitution for an outstanding Global Warrant
Certificate, may be in the form so changed.
 
ARTICLE VI
 
SPECIFIED SALE
 
 Upon the consummation of a Specified Sale during the Exercise Period at an
aggregate value on a per share basis of New GMR Common Stock less than the then
applicable Exercise Price (for the purposes of this Article VI, in the event the
Specified Sale is a sale of assets, the aggregate value on a per share basis of
New GMR Common Stock shall refer to such value that would be received if the
consideration in respect of such assets of the Company would be distributed to
the shareholders of the Company in a liquidating distribution, after
satisfaction of all liabilities and obligations of the Company), each New GMR
Warrant shall be automatically cancelled and deemed surrendered to the Company
and the Company shall pay in exchange therefor consideration (at the Company’s
election, either (x) in cash or (y) in the same proportion of cash and non-cash
consideration as is paid in respect of the shares of New GMR Common Stock in the
Specified Sale) in an amount equal to the fair market value of such New GMR
Warrant.  For such purpose, the fair market value of such New GMR Warrant shall
be calculated by the Board of Directors of the Company in good faith using the
Black-Scholes warrant valuation formula with the following assumptions: (i) New
GMR Common Stock price equal to the consideration per share of New GMR Common
Stock (including the fair market value of any such consideration to the extent
it is not cash, as reasonably determined by the Board of Directors of the
Company in good faith) paid in such transaction or series of related
transactions, (ii) the prevailing normalized dividend rate of the Company on the
date of determination, (iii) 30% equity volatility rate, (iv) the risk free rate
on the date of determination equal to the yield on an equivalent-duration U.S.
Treasury bond, (v) time until expiration equal to the amount of time remaining
in the Exercise Period (assuming the New GMR Warrant remained exercisable until
the fifth (5th) anniversary of the Date of Issuance and was not earlier
terminated) on the date of determination, and (vi) Exercise Price on the date of
determination (as adjusted pursuant to Article V, if applicable). The Company
shall provide the Warrant Agent with written notice of the occurrence of a
Specified Sale, and until such written notice is received by the Warrant Agent,
the Warrant Agent may presume conclusively for all purposes that no Specified
Sale has occurred. Notwithstanding the foregoing, the Warrant Agent shall have
no duties or obligations upon the occurrence of a Specified Sale, except
pursuant to any written instructions from the Company issued in accordance with
the express terms of this Agreement. If the Requisite Holders disagree with the
determination of the fair market value of any non-cash consideration as
determined by the Board of Directors of the Company in accordance with and for
the purposes of this Article VI, the fair market value of such securities shall
be determined by an independent appraiser acceptable to the Company and the
Requisite Holders (or, if they cannot agree on such an appraiser, by an
independent appraiser selected by lot by two independent appraisers, one of
which is appointed by the Company, on the one hand, and the Requisite Holders,
on the other hand). The cost of the appraisal shall be shared equally between
the Company, on the one hand, and the Requisite Holders, on the other hand.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
TRANSFER AND EXCHANGE
OF NEW GMR WARRANTS
 
Section 7.1          Registration of Transfers and Exchanges.
 
(a)         Transfer and Exchange of Global Warrant Certificates or Beneficial
Interests Therein.  The transfer and exchange of Global Warrant Certificates or
beneficial interests therein shall be effected through the Depositary, in
accordance with this Agreement and the procedures of the Depositary therefor.
 
(b)         Exchange of a Beneficial Interest in a Global Warrant Certificate
for a Book-Entry Warrant.
 
  (i)         Any Holder of a beneficial interest in a Global Warrant
Certificate may, upon request, exchange such beneficial interest for a
Book-Entry Warrant.  Upon receipt by the Warrant Agent (i) from the Depositary
or its nominee of written instructions or such other form of instructions as is
customary for the Depositary on behalf of any person having a beneficial
interest in a Global Warrant Certificate and (ii) of a written order of the
Company signed by an Appropriate Officer authorizing such exchange, the Warrant
Agent shall, in accordance with such instructions, cause, or direct the
Depositary to cause, the number of New GMR Warrants represented by the Global
Warrant Certificate to be reduced by the number of New GMR Warrants to be
represented by the Book-Entry Warrants to be issued in exchange for the
beneficial interest of such person in the Global Warrant Certificate and,
following such reduction, the Warrant Agent shall register in the name of the
Holder a Book-Entry Warrant and deliver to said Holder a Warrant Statement.
 
 
13

--------------------------------------------------------------------------------

 
 
  (ii)        Book-Entry Warrants issued in exchange for a beneficial interest
in a Global Warrant Certificate pursuant to this Section 7.1(b) shall be
registered in such names as the Depositary, pursuant to instructions from its
direct or indirect participants or otherwise, shall instruct the Warrant Agent.
The Warrant Agent shall deliver such Warrant Statements to the persons in whose
names such New GMR Warrants are so registered.
 
(c)         Transfer and Exchange of Book-Entry Warrants.  When Book-Entry
Warrants are presented to the Warrant Agent with a written request:
 
  (i)         to register the transfer of the Book-Entry Warrants; or
 
  (ii)        to exchange such Book-Entry Warrants for an equal number of
Book-Entry Warrants of other authorized denominations, the Warrant Agent shall
register the transfer or make the exchange as requested if its customary
requirements for such transactions are met; provided, however, that the Warrant
Agent has received a written instruction of transfer in form satisfactory to the
Warrant Agent, duly executed by the Registered Holder thereof or by his
attorney, duly authorized in writing; and a written order of the Company signed
by an Appropriate Officer authorizing such exchange.
 
(d)         Restrictions on Exchange or Transfer of a Book-Entry Warrant for a
Beneficial Interest in a Global Warrant Certificate.  A Book-Entry Warrant may
not be exchanged for a beneficial interest in a Global Warrant Certificate
except upon satisfaction of the requirements set forth below.  Upon receipt by
the Warrant Agent of appropriate written instruments of transfer with respect to
a Book-Entry Warrant, in form satisfactory to the Warrant Agent, together with
written instructions directing the Warrant Agent to make, or to direct the
Depositary to make, an endorsement on the Global Warrant Certificate to reflect
an increase in the number of New GMR Warrants represented by the Global Warrant
Certificate equal to the number of New GMR Warrants represented by such
Book-Entry Warrant, then the Warrant Agent shall cancel such Book-Entry Warrant
on the Warrant Register and cause, or direct the Depositary to cause, in
accordance with the standing instructions and procedures existing between the
Depositary and the Warrant Agent, the number of New GMR Warrants represented by
the Global Warrant Certificate to be increased accordingly.  If no Global
Warrant Certificates are then outstanding, the Company shall issue and the
Warrant Agent shall countersign a new Global Warrant Certificate representing
the appropriate number of New GMR Warrants.  Any such transfer shall be subject
to the Company’s prior written approval.
 
(e)         Restrictions on Transfer and Exchange of Global Warrant
Certificates.  Notwithstanding any other provisions of this Agreement (other
than the provisions set forth in Section 7.1(f)), unless and until it is
exchanged in whole for a Book-Entry Warrant, a Global Warrant Certificate may
not be transferred as a whole except by the Depositary to a nominee of the
Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary.
 
 
14

--------------------------------------------------------------------------------

 
 
(f)          Book-Entry Warrants.  If at any time:
 
  (i) the Depositary for the Global Warrant Certificates notifies the Company
that the Depositary is unwilling or unable to continue as Depositary for the
Global Warrant Certificates and a successor Depositary for the Global Warrant
Certificates is not appointed by the Company within 90 days after delivery of
such notice; or
 
  (ii) the Company, in its sole discretion, notifies the Warrant Agent in
writing that it elects to exclusively cause the issuance of Book-Entry Warrants
under this Agreement, then the Warrant Agent, upon written instructions signed
by an Appropriate Officer of the Company, shall register Book-Entry Warrants, in
an aggregate number equal to the number of New GMR Warrants represented by the
Global Warrant Certificates, in exchange for such Global Warrant Certificates.
 
(g)         Restrictions on Transfer.  No New GMR Warrants or Warrant Exercise
Shares shall be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities Laws.
 
(h)         Cancellation of Global Warrant Certificate.  At such time as all
beneficial interests in Global Warrant Certificates have either been exchanged
for Book-Entry Warrants, redeemed, repurchased or cancelled, all Global Warrant
Certificates shall be returned to, or retained and cancelled pursuant to
applicable Law by, the Warrant Agent, upon written instructions from the Company
satisfactory to the Warrant Agent.
 
Section 7.2          Obligations with Respect to Transfers and Exchanges of New
GMR Warrants.
 
  (i)         To permit registrations of transfers and exchanges, the Company
shall execute Global Warrant Certificates, if applicable, and the Warrant Agent
is hereby authorized, in accordance with the provisions of Section 3.4 and this
Article VII, to countersign such Global Warrant Certificates, if applicable, or
register Book-Entry Warrants, if applicable, as required pursuant to the
provisions of this Article VII and for the purpose of any distribution of new
Global Warrant Certificates contemplated by Section 8.2 or additional Global
Warrant Certificates contemplated by Article V.
 
  (ii)        All Book-Entry Warrants and Global Warrant Certificates issued
upon any registration of transfer or exchange of Book-Entry Warrants or Global
Warrant Certificates shall be the valid obligations of the Company, entitled to
the same benefits under this Agreement as the Book-Entry Warrants or Global
Warrant Certificates surrendered upon such registration of transfer or exchange.
 
  (iii)       No service charge shall be made to a Holder for any registration,
transfer or exchange but the Company or the Warrant Agent may require payment of
a sum sufficient to cover any stamp or other tax or other charge that may be
imposed on the Holder in connection with any such exchange or registration of
transfer. The Warrant Agent shall forward any such sum collected by it to the
Company or to such persons as the Company shall specify by written notice.  The
Warrant Agent shall have no obligation to effect an exchange or register a
transfer unless and until it is satisfied that all such taxes and/or charges
have been paid.
 
 
15

--------------------------------------------------------------------------------

 
 
  (iv)       So long as the Depositary, or its nominee, is the registered owner
of a Global Warrant Certificate, the Depositary or such nominee, as the case may
be, will be considered by the Company, the Warrant Agent, and any agent of the
Company or the Warrant Agent as the sole owner or holder of the New GMR Warrants
represented by such Global Warrant Certificate for all purposes under this
Agreement.  Except as provided in Sections 7.1(b) and (f) upon the exchange of a
beneficial interest in a Global Warrant Certificate for Book-Entry Warrants,
Beneficial Holders will not be entitled to have any New GMR Warrants registered
in their names, and will under no circumstances be entitled to receive physical
delivery of any such New GMR Warrants and will not be considered the Registered
Holder thereof under the New GMR Warrants or this Agreement.  Neither the
Company nor the Warrant Agent, in its capacity as registrar for such New GMR
Warrants, will have any responsibility or liability for any aspect of the
records relating to beneficial interests in a Global Warrant Certificate or for
maintaining, supervising or reviewing any records relating to such beneficial
interests. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Warrant Agent, or any agent of the Company or the Warrant Agent
from giving effect to any written certification, proxy, or other authorization
furnished by the Depository or impair the operation of customary practices of
the Depository governing the exercise of the rights of a holder of a beneficial
interest in a Global Warrant Certificate.
 
  (v)        Subject to Sections 7.1(b), (c) and (d), and this Section 7.2, the
Warrant Agent shall, upon receipt of all information required to be delivered
hereunder, from time to time to register the transfer of any outstanding New GMR
Warrants in the Warrant Register, upon surrender of Global Warrant Certificates,
if applicable, representing such New GMR Warrants at the Warrant Agent’s office
as set forth in Section 10.2, duly endorsed, and accompanied by a completed form
of assignment substantially in the form of Exhibit C hereto (or with respect to
a Book-Entry Warrant, only such completed form of assignment substantially in
the form of Exhibit C hereto), properly completed and duly executed by the
Registered Holder thereof or by the duly appointed legal representative thereof
or by a duly authorized attorney, such signature to be guaranteed by a
participant in a Medallion Signature Guarantee Program at a guarantee level
acceptable to the Warrant Agent.  Upon any such registration of transfer, a new
Global Warrant Certificate or a Warrant Statement, as the case may be, shall be
issued to the transferee.
 
  (vi)       Notwithstanding anything to the contrary herein, no holder may
sell, exchange, assign, pledge, encumber or otherwise transfer all or any
portion of any New GMR Warrant if such transfer would result in warrants to
purchase common stock of the Company being held of record by more than 200
Persons as determined pursuant to Section 12(g) of the Exchange Act, unless such
transfer is expressly approved by the Board of Directors of the Company or
unless the Company is at the time otherwise subject, or with the passage of time
will be subject, to the reporting requirements of Section 13(a) or Section 15(d)
of the Exchange Act.  Any transfer of any New GMR Warrant in violation of these
provisions will be void ab initio.
 
Section 7.3           Fractional Warrants.  The Warrant Agent shall not be
required to effect any registration of transfer or exchange which will result in
the issuance of a warrant certificate for a fraction of a New GMR Warrant.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF NEW GMR WARRANTS
 
Section 8.1          No Rights or Liability as Stockholder; Notice to Registered
Holders.Nothing contained in the New GMR Warrants shall be construed as
conferring upon the Holder or his, her or its transferees the right to vote or
to receive dividends or to consent or to receive notice as a stockholder in
respect of any meeting of stockholders for the election of directors of the
Company or of any other matter, or any rights whatsoever as stockholders of the
Company.  No provision thereof and no mere enumeration therein of the rights or
privileges of the Holder shall give rise to any liability of such holder for the
Exercise Price hereunder or as a stockholder of the Company, whether such
liability is asserted by the Company or by creditors of the Company.  To the
extent not covered by any statement delivered pursuant to Section 5.2, the
Company shall give notice to Registered Holders by regular mail or press release
if at any time prior to the expiration or exercise in full of the New GMR
Warrants, any of the following events shall occur:
 
(a)         the Company shall authorize the payment of any dividend payable in
any securities upon shares of New GMR Common Stock or authorize the making of
any distribution (other than a regular quarterly cash dividend) to all holders
of New GMR Common Stock;
 
(b)         the Company shall authorize the issuance to all holders of New GMR
Common Stock of any additional shares of New GMR Common Stock or New GMR Common
Stock Equivalents or of rights, options or warrants to subscribe for or purchase
New GMR Common Stock or New GMR Common Stock Equivalents or of any other
subscription rights, options or warrants;
 
(c)         a dissolution, liquidation or winding up of the Company shall be
proposed; or
 
(d)         a capital reorganization or reclassification of the New GMR Common
Stock (other than a subdivision or combination of the outstanding New GMR Common
Stock and other than a change in the par value of the New GMR Common Stock) or
any consolidation or merger of the Company with or into another corporation
(other than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or change of New
GMR Common Stock outstanding) or in the case of any sale or conveyance to
another corporation or other entity of the property of the Company as an
entirety or substantially as an entirety.
 
Such giving of notice shall be initiated at least ten (10) days prior to the
date fixed as a record date or effective date or the date of closing of the
Company’s stock transfer books for the determination of the stockholders
entitled to such dividend, distribution or subscription rights, or for the
determination of the stockholders entitled to vote on such proposed merger,
consolidation, sale, conveyance, dissolution, liquidation or winding up.  Such
notice shall specify such record date or the date of closing the stock transfer
books, as the case may be.  Failure to provide such notice shall not affect the
validity of any action taken in connection with such dividend, distribution or
subscription rights, or proposed merger, consolidation, sale, conveyance,
dissolution, liquidation or winding up.  For the avoidance of doubt, no such
notice shall supersede or limit any adjustment called for by Section 5.1 by
reason of any event as to which notice is required by this Section.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 8.2          Lost, Stolen, Mutilated or Destroyed Global Warrant
Certificates.  If any Global Warrant Certificate is lost, stolen, mutilated or
destroyed, the Company shall issue, and the Warrant Agent shall countersign and,
if provided with all necessary information and documents, deliver, in exchange
and substitution for and upon cancellation of the mutilated Global Warrant
Certificate, or in lieu of and substitution for the Global Warrant Certificate
lost, stolen or destroyed, a new Global Warrant Certificate of like tenor and
representing an equivalent number of New GMR Warrants, but only upon receipt of
evidence and an affidavit reasonably satisfactory to the Company and the Warrant
Agent of the loss, theft or destruction of such Global Warrant Certificate, and,
if requested by either the Company or the Warrant Agent, a bond sufficient to
indemnify the Company and the Warrant Agent against any claim that may be made
against the Company or the Warrant Agent on account of the loss, theft,
mutilation or destruction of any such Global Warrant Certificate or the issuance
of such new certificate.  Applicants for such substitute Global Warrant
Certificates shall also comply with such other reasonable regulations and pay
such other reasonable charges as the Company or the Warrant Agent may prescribe
and as required by Section 8-405 of the Uniform Commercial Code as in effect in
the State of New York.
 
Section 8.3           No Restrictive Legends.   No legend shall be stamped or
imprinted on any stock certificate for New GMR Common Stock issued upon the
exercise of any New GMR Warrant and or stock certificate issued upon the direct
or indirect transfer of any such New GMR Common Stock.
 
Section 8.4          Cancellation of New GMR Warrants.  If the Company shall
purchase or otherwise acquire New GMR Warrants, the Global Warrant Certificates
and the Book-Entry Warrants representing such purchased or acquired New GMR
Warrants shall thereupon be delivered to the Warrant Agent, if applicable, to be
cancelled by it and retired.  The Warrant Agent shall cancel all Global Warrant
Certificates surrendered, and accepted, for exchange, substitution, transfer or
exercise in whole or in part.  Such cancelled Global Warrant Certificates shall
thereafter be disposed of in a manner satisfactory to the Company provided in
writing to the Warrant Agent.
 
ARTICLE IX
 
CONCERNING THE WARRANT AGENT AND OTHER MATTERS
 
Section 9.1          Resignation, Consolidation or Merger of Warrant Agent.
 
(a)         Appointment of Successor Warrant Agent.  The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company.  If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of sixty (60)
days after it has been notified in writing of such resignation or incapacity by
the Warrant Agent or by the Registered Holder of a New GMR Warrant (who shall,
with such notice, submit his New GMR Warrant for inspection by the Company),
then the Registered Holder of any New GMR Warrant may apply to the Supreme Court
of the State of New York for the County of New York for the appointment of a
successor Warrant Agent at the Company’s cost. Any successor Warrant Agent,
whether appointed by the Company or by such court, shall be a Person organized
and existing under the Laws of the United States of America, or any state
thereunder, in good standing. After appointment, any successor Warrant Agent
shall be vested with all the authority, powers, rights, immunities, duties and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor Warrant Agent all the authority, powers, rights,
immunities, duties and obligations of such predecessor Warrant Agent hereunder;
and upon request of any successor Warrant Agent, the Company shall make,
execute, acknowledge and deliver any and all instruments in writing for more
fully and effectually vesting in and confirming to such successor Warrant Agent
all such authority, powers, rights, immunities, duties and obligations.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)         Notice of Successor Warrant Agent.  In the event a successor Warrant
Agent shall be appointed, the Company shall (i) give notice thereof to the
predecessor Warrant Agent and the transfer agent for the New GMR Common Stock
not later than the effective date of any such appointment, and (ii) cause
written notice thereof to be delivered to each Registered Holder at such
holder’s address appearing on the Warrant Register.  Failure to give any notice
provided for in this Section 9.1(b) or any defect therein shall not affect the
legality or validity of the removal of the Warrant Agent or the appointment of a
successor Warrant Agent, as the case may be.
 
(c)         Merger, Consolidation or Name Change of Warrant Agent.
 
  (i)         Any Person into which the Warrant Agent may be merged or with
which it may be consolidated or any Person resulting from any merger or
consolidation to which the Warrant Agent shall be a party shall be the successor
Warrant Agent under this Agreement, without any further act or deed, if such
person would be eligible for appointment as a successor Warrant Agent under the
provisions of Section 9.1(a).  If any of the Global Warrant Certificates have
been countersigned but not delivered at the time such successor to the Warrant
Agent succeeds under this Agreement, any such successor to the Warrant Agent may
adopt the countersignature of any previous Warrant Agent; and if at that time
any of the Global Warrant Certificates shall not have been countersigned, any
successor to the Warrant Agent may countersign such Global Warrant Certificates
either in the name of the predecessor Warrant Agent or in the name of the
successor Warrant Agent; and in all such cases such Global Warrant Certificates
shall have the full force provided in the Global Warrant Certificates and in
this Agreement.
 
  (ii)        If at any time the name of the Warrant Agent is changed and at
such time any of the Global Warrant Certificates have been countersigned but not
delivered, the Warrant Agent whose name has changed may adopt the
countersignature under its prior name; and if at that time any of the Global
Warrant Certificates have not been countersigned, the Warrant Agent may
countersign such Global Warrant Certificates either in its prior name or in its
changed name; and in all such cases such Global Warrant Certificates shall have
the full force provided in the Global Warrant Certificates and in this
Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 9.2          Fees and Expenses of Warrant Agent.
 
(a)         Remuneration.  The Company agrees to pay the Warrant Agent
reasonable remuneration for its services as Warrant Agent hereunder in
accordance with Schedule A attached hereto and will reimburse the Warrant Agent
upon demand for all reasonable and documented out-of-pocket expenses (including
reasonable counsel fees and expenses), taxes and governmental charges and other
charges of any kind and nature incurred by the Warrant Agent in connection with
the negotiation, preparation, delivery, administration, execution, modification,
waiver, delivery, enforcement or amendment of this of this Agreement and the
exercise and performance of its duties hereunder.
 
(b)         Further Assurances.  The Company agrees to perform, execute,
acknowledge and deliver or cause to be performed, executed, acknowledged and
delivered all such further and other acts, instruments, and assurances as may
reasonably be required by the Warrant Agent for the carrying out or performing
of the provisions of this Agreement.
 
Section 9.3           Duties of Warrant Agent.
 
(a)        Liability.
 
  (i)         References to the Warrant Agent in this Section 9.3 shall include
the Warrant Agent and its affiliates, principles, directors, officers,
employees, agents, representatives, attorneys, accountants, advisors and other
professionals.  The Warrant Agent shall not be liable for or by reason of any of
the statements of fact or recitals contained in this Agreement, the Warrant
Statements or in the Global Warrant Certificates (except, in each case, its
countersignature thereof) or be required to verify the same, but all such
statements and recitals are and shall be deemed to have been made by the Company
only. The Warrant Agent shall not be under any responsibility in respect of the
validity or sufficiency of this Agreement or the execution and delivery hereof
or in respect of the validity or execution of any Global Warrant Certificate
(except, in each case, its countersignature thereof); nor shall the Warrant
Agent be responsible for any breach by the Company of any covenant or condition
contained in this Agreement or in any Global Warrant Certificate to be complied
with by the Company; nor shall the Warrant Agent be responsible for the making
of any adjustment in the Exercise Price or the number of shares issuable upon
the exercise of a New GMR Warrants required under the provisions of Article V or
be responsible for the manner, method or amount of any such change or the
ascertaining of the existence of facts that would require any such change; nor
shall the Warrant Agent by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Warrant
Exercise Shares to be issued pursuant to this Agreement or any New GMR Warrant
or as to whether any Warrant Exercise Shares will, when issued, be validly
issued and fully paid and non-assessable.  The Warrant Agent shall not be
accountable or under any duty or responsibility for the use by the Company of
any Global Warrant Certificate authenticated by the Warrant Agent and delivered
by it to the Company pursuant to this Agreement or for the application by the
Company of the proceeds of the issue and sale, or exercise, of the New GMR
Warrants.
 
 
20

--------------------------------------------------------------------------------

 
 
  (ii)         The Warrant Agent shall have no liability under, and no duty to
inquire as to, the provisions of any agreement, instrument or document other
than this Agreement, including any Global Warrant Certificate.
 
  (iii)       The Warrant Agent may rely on and shall incur no liability or
responsibility to the Company, any Holder, or any other Person for any action
taken, suffered or omitted to be taken by it upon any notice, instruction,
request, resolution, waiver, consent, order, certificate, affidavit, statement,
or other paper, document or instrument furnished to the Warrant Agent hereunder
and believed by it to be genuine and to have been signed, sent or presented by
the proper party or parties. The Warrant Agent shall be under no duty to inquire
into or investigate the validity, accuracy or content of any such notice,
instruction, request, resolution, waiver, consent, order, certificate,
affidavit, statement, or other paper, document or instrument.  The Warrant Agent
shall not take any instructions or directions except those given in accordance
with this Agreement.
 
  (iv)       The Warrant Agent shall act hereunder solely as agent for the
Company and in a ministerial capacity and does not assume any obligation or
relationship of agency or trust with any of the owners or holders of the New GMR
Warrants, and its duties shall be determined solely by the provisions hereof.
The Warrant Agent shall not be liable for any action taken, suffered or omitted
to be taken in connection with this Agreement except to the extent that a court
of competent jurisdiction determines that its own gross negligence, willful
misconduct or bad faith (as each is determined by a final, nonappealable
judgment) was the primary cause of any loss.
 
  (v)        Anything in this Agreement to the contrary notwithstanding, in no
event shall the Warrant Agent be liable for any special, incidental, punitive,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Warrant Agent has been advised of the
likelihood of such loss or damage.  Any liability of the Warrant Agent under
this Agreement shall be limited to the amount of annual fees paid by the Company
to the Warrant Agent hereunder.
 
  (vi)       All rights and obligations contained in this Section 9.3 shall
survive the termination of this Agreement and the resignation, replacement,
incapacity or removal of the Warrant Agent. All fees and expenses incurred by
the Warrant Agent prior to the resignation, replacement, incapacity or removal
of the Warrant Agent shall be paid by the Company in accordance with this
Section 9.3 of this Agreement notwithstanding such resignation, replacement,
incapacity or removal of the Warrant Agent.
 
  (vii)      The Warrant Agent shall not be under any liability for interest on
any monies at any time received by it pursuant to the provisions of this
Agreement.
 
  (viii)     In no event shall the Warrant Agent be responsible or liable for
any failure or delay in the performance of its obligations under this Agreement
arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.
 
 
21

--------------------------------------------------------------------------------

 
 
  (ix)        In the event the Warrant Agent believes any ambiguity or
uncertainty exists hereunder or in any notice, instruction, direction, request
or other communication, paper or document received by the Warrant Agent
hereunder, Warrant Agent, may, in its sole discretion, refrain from taking any
action, and shall be fully protected and shall not be liable in any way to the
Company or any Holder or other person or entity for refraining from taking such
action, unless the Warrant Agent receives written instructions signed by the
Company which eliminates such ambiguity or uncertainty to the satisfaction of
Warrant Agent.
 
(b)         Reliance on Company Statement.  Whenever in the performance of its
duties under this Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the Chief
Executive Officer or Chairman of the Board of Directors of the Company and
delivered to the Warrant Agent.  The Warrant Agent may rely upon such statement
for any action taken or suffered by it pursuant to the provisions of this
Agreement. The Company will perform, execute, acknowledge and deliver or cause
to be performed, executed, acknowledged and delivered all such further and other
acts, instruments and assurances as may reasonably be required by the Warrant
Agent for the carrying out or performing by the Warrant Agent of the provisions
of this Agreement.
 
(c)         Indemnity.  The Company agrees to indemnify, defend, protect and
save the Warrant Agent and hold it harmless from and against any and all losses,
damages, claims, liabilities, penalties, judgments, settlements, actions, suits,
proceedings, litigation, investigations, costs or expenses, including without
limitation reasonable fees and disbursements of counsel, that may be imposed on,
incurred by, or asserted against such Person, at any time, and in any
way  relating to or arising out of or in connection with, directly or
indirectly, the execution, delivery or performance of this Agreement, the
enforcement of any rights or remedies under or in connection with this
Agreement, or as may arise by reason of any act, omission or error of such
Person; provided, however, that no such Person shall be entitled to be so
indemnified, defended, protected, saved and kept harmless to the extent such
loss was caused by its own gross negligence, bad faith or willful misconduct, as
determined by a final judgment of a court of competent
jurisdiction.  Notwithstanding the foregoing, the Company shall not be
responsible for any settlement made without its written consent, which written
consent shall not be unreasonably conditioned, withheld or delayed.
 
(d)         Exclusions.  The Warrant Agent shall have no responsibility with
respect to the validity of this Agreement or with respect to the validity or
execution of any New GMR Warrant (except, in each case, its countersignature
thereof); nor shall it be responsible for any breach by the Company of any
covenant or condition contained in this Agreement or in any New GMR Warrant; nor
shall it be responsible to make any adjustments required under the provisions of
Article V hereof or responsible for the manner, method or amount of any such
adjustment or the ascertaining of the existence of facts that would require any
such adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any New GMR
Common Stock to be issued pursuant to this Agreement or any New GMR Warrant or
as to whether any New GMR Common Stock will, when issued, be valid and fully
paid and nonassessable. The Warrant Agent will not be under any duty or
responsibility to ensure compliance with any applicable federal or state
securities laws in connection with the issuance, transfer or exchange of New GMR
Warrants.
 
 
22

--------------------------------------------------------------------------------

 
 
(e)         The Warrant Agent may execute and exercise any of the rights or
powers hereby vested in it or perform any duty hereunder either itself or by or
through its attorneys, agents or employees, and the Warrant Agent shall not be
answerable or accountable for any act, default, neglect or misconduct of any
such attorneys, agents or employees or for any loss to the Company resulting
from such neglect or misconduct, provided that the Warrant Agent acts without
gross negligence, willful misconduct or bad faith (each as determined by a final
judgment of a court of competent jurisdiction) in connection with the selection
of such attorneys, agents or employees.
 
(f)          The Warrant Agent may consult at any time with legal counsel
satisfactory to it (who may be legal counsel for the Company) and the advice of
such counsel shall be full and complete authorization and protection to the
Warrant Agent as to any action taken or omitted by such parties in accordance
with such advice.
 
(g)         The Warrant Agent may buy, sell, or deal in any of the New GMR
Warrants or other securities of the Company freely as though it was not Warrant
Agent under this Agreement. Nothing contained herein shall preclude the Warrant
Agent from acting in any other capacity for the Company or for any other Person.
 
(h)         The Warrant Agent shall not be required to use or risk its own funds
in the performance of any of its obligations or duties or the exercise of any of
its rights or powers, and shall not be required to take any action which, in the
Warrant Agent’s sole and absolute judgment, could involve it in expense or
liability unless furnished with security and indemnity satisfactory to it.
 
ARTICLE X
 
MISCELLANEOUS PROVISIONS
 
Section 10.1        Binding Effects; Benefits.   This Agreement shall inure to
the benefit of and shall be binding upon the Company, the Warrant Agent and the
Holders and their respective heirs, legal representatives, successors and
assigns.  Nothing in this Agreement, expressed or implied, is intended to or
shall confer on any person other than the Company, the Warrant Agent and the
Holders, or their respective heirs, legal representatives, successors or
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
 
Section 10.2         Notices.   Unless a provision herein permits notice by way
of a press release, Any notice or other communication required or which may be
given hereunder shall be in writing and shall be sent by certified or regular
mail, by private national courier service (return receipt requested, postage
prepaid), by personal delivery or by facsimile transmission.  Such notice or
communication shall be deemed given (a) if mailed, two days after the date of
mailing, (b) if sent by national courier service, one Business Day after being
sent, (c) if delivered personally, when so delivered, or (d) if sent by
facsimile transmission, on the Business Day after such facsimile is transmitted,
in each case as follows:
 
 
23

--------------------------------------------------------------------------------

 
 
if to the Warrant Agent, to:
 
Computershare Shareowner Services LLC
480 Washington Boulevard, 29th Floor
Jersey City, New Jersey 07310
Facsimile: (201) 680-4606
Attention: Eliesee Guardiola


with copies (which shall not constitute notice) to:
 
Computershare Shareowner Services LLC
480 Washington Boulevard, 29th Floor
Jersey City, New Jersey 07310
Facsimile: (201) 680-4610
Attention: Legal Department


if to the Company, to:
 
General Maritime Corporation
299 Park Avenue
New York, New York 10171
Facsimile: (212) 763-5603
Attention: Jeffrey D. Pribor


with copies (which shall not constitute notice) to:
 
Oaktree Capital Management, L.P.
333 South Grand Ave., 28th Floor
Los Angeles, California 90071
Facsimile:  (213) 830-6300
Attention:         B. James Ford
                           Adam Pierce
 
and
 
 
24

--------------------------------------------------------------------------------

 
 
Kirkland & Ellis LLP
333 South Hope Street
Los Angeles, California 90071
Facsimile: (213) 680-8500
Attention:         Damon R. Fisher
 
and
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Facsimile: (212) 715-8100
Attention:         Thomas E. Molner
 
if to Registered Holders, at their addresses as they appear in the Warrant
Register or in the records of the transfer agent or registrar for the New GMR
Common Stock.
 
Section 10.3        Persons Having Rights under this Agreement.  Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the Holders, any right,
remedy, or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof.  All covenants,
conditions, stipulations, promises, and agreements contained in this Agreement
shall be for the sole and exclusive benefit of the parties hereto, their
successors and assigns and the Holders.
 
Section 10.4        Examination of this Agreement.   A copy of this Agreement
shall be available at all reasonable times at an office designated for such
purpose by the Warrant Agent, for examination by the Holder of any New GMR
Warrant.  Prior to such examination, the Warrant Agent may require any such
holder to submit his New GMR Warrant for inspection by it.
 
Section 10.5         Counterparts.  This Agreement may be executed in any number
of original or facsimile or electronic PDF counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
 
Section 10.6        Effect of Headings.  The section headings herein are for
convenience only and are not part of this Agreement and shall not affect the
interpretation hereof.
 
Section 10.7        Amendments.
 
(a)         Subject to Section 10.7(b) below, this agreement may not be amended
except in writing signed by both parties hereto.
 
 
25

--------------------------------------------------------------------------------

 
 
(b)         The Company and the Warrant Agent may from time to time supplement
or amend this Agreement or the New GMR Warrants (a) without the approval of any
Holders in order to cure any ambiguity, manifest error or other mistake in this
Agreement or the New GMR Warrants, or to correct or supplement any provision
contained herein or in the New GMR Warrants that may be defective or
inconsistent with any other provision herein or in the New GMR Warrants, or to
make any other provisions in regard to matters or questions arising hereunder
that the Company may deem necessary or desirable and that shall not adversely
affect, alter or change the interests of the Holders or (b) with the prior
written consent of holders of the New GMR Warrants exercisable for a majority of
the New GMR Common Stock then issuable upon exercise of the New GMR Warrants
then outstanding.  Notwithstanding anything to the contrary herein, upon the
delivery of a certificate from an Appropriate Officer which states that the
proposed supplement or amendment is in compliance with the terms of this Section
10.7, the Warrant Agent shall execute such supplement or amendment; provided,
that the Warrant Agent may, but shall not be obligated to, execute any amendment
or supplement that affects Warrant Agent's rights, duties, immunities,
liabilities or obligations hereunder.  Any amendment, modification or waiver
effected pursuant to and in accordance with the provisions of this Section 10.7
will be binding upon all Holders and upon each future Holder, the Company and
the Warrant Agent.  In the event of any amendment, modification or waiver, the
Company will give prompt notice thereof to all Registered Holders and, if
appropriate, notation thereof will be made on all Global Warrant Certificates
thereafter surrendered for registration of transfer or exchange.
 
Section 10.8        No Inconsistent Agreements; No Impairment.  The Company will
not, on or after the date hereof, enter into any agreement with respect to its
securities which conflicts with the rights granted to the Holders in the New GMR
Warrants or the provisions hereof.  The Company represents and warrants to the
Holders that the rights granted hereunder do not in any way conflict with the
rights granted to holders of the Company’s securities under any other
agreements.  The Company will not, by amendment of its Articles of Incorporation
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of the New GMR Warrants and in
the taking of all such action as may be necessary in order to preserve the
exercise rights of the Holders against impairment.
 
Section 10.9        Integration/Entire Agreement.   This Agreement (and solely
with respect to the Company and the Holders, the New GMR Warrants), is intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
Company, the Warrant Agent and the Holders in respect of the subject matter
contained herein.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the New GMR Warrants.  This Agreement and the New GMR Warrants supersede all
prior agreements and understandings between the parties with respect to such
subject matter.
 
Section 10.10      Governing Law, Etc.  This Agreement and each New GMR Warrant
issued hereunder shall be deemed to be a contract made under the Laws of the
State of New York and for all purposes shall be governed by and construed in
accordance with the Laws of such State.  Each party hereto consents and submits
to the jurisdiction of the courts of the State of New York and of the federal
courts of the Southern District of New York in connection with any action or
proceeding brought against it that arises out of or in connection with, that is
based upon, or that relates to this Agreement or the transactions contemplated
hereby.  In connection with any such action or proceeding in any such court,
each party hereto hereby waives personal service of any summons, complaint or
other process and hereby agrees that service thereof may be made in accordance
with the procedures for giving notice set forth in Section 10.2 hereof.  Each
party hereto hereby waives any objection to jurisdiction or venue in any such
court in any such action or proceeding and agrees not to assert any defense
based on forum non conveniens or lack of jurisdiction or venue in any such court
in any such action or proceeding.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 10.11       Termination.  This Agreement will terminate on the earlier
of (i) such date when all New GMR Warrants have been exercised, or (ii) the
expiration of the Exercise Period.  The provisions of Section 9.3 and this
Article X shall survive such termination and the resignation, replacement or
removal of the Warrant Agent.
 
Section 10.12       Waiver of Trial by Jury.  Each party hereto hereby
irrevocably and unconditionally waives the right to a trial by jury in any
action, suit, counterclaim or other proceeding (whether based on contract, tort
or otherwise) arising out of, connected with or relating to this Agreement and
the transactions contemplated hereby.
 
Section 10.13      Remedies.  The Company hereby agrees that, in the event that
the Company violates any provisions of a New GMR Warrant (including the
obligation to deliver shares of New GMR Common Stock upon the exercise thereof),
the remedies at law available to the holder of such Warrant may be
inadequate.  In such event, the Requisite Holders and, with the prior written
consent of the Requisite Holders, the holder of such New GMR Warrant, shall have
the right, in addition to all other rights and remedies any of them may have, to
specific performance and/or injunctive or other equitable relief to enforce or
prevent any violations by the Company of such New GMR Warrant and/or any other
New GMR Warrants.
 
Section 10.14      Severability.    In the event that any one or more of the
provisions contained herein or in the New GMR Warrants, or the application
thereof in any circumstances, is held invalid, illegal or unenforceable, the
validity, legality and enforceability of any such provisions in every other
respect and of the remaining provisions contained herein and therein shall not
be affected or impaired thereby; provided, however, that if any such excluded
provision shall adversely affect the rights, immunities, duties or obligations
of the Warrant Agent, the Warrant Agent shall be entitled to immediately resign.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 10.15      Customer Identification Program.  The Company acknowledges
that the Warrant Agent is subject to the customer identification program
(“Customer Identification Program”) requirements under the USA PATRIOT Act and
its implementing regulations, and that the Warrant Agent must obtain, verify and
record information that allows the Warrant Agent to identify the
Company.  Accordingly, prior to accepting an appointment hereunder, the Warrant
Agent may request information from the Company that will help the Warrant Agent
to identify the Company, including without limitation the Company’s physical
address, tax identification number, organizational documents, certificate of
good standing, license to do business, or any other information that the Warrant
Agent deems necessary.  The Company agrees that the Warrant Agent cannot accept
an appointment hereunder unless and until the Warrant Agent verifies the
Company’s identity in accordance with the Customer Identification Program
requirements.
 
[Signature Page Follows]
 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.
 

  GENERAL MARITIME CORPORATION                
 
By: 
/s/ Jeffrey D. Pribor    
Name:   Jeffrey D. Pribor
   
Title:     Executive Vice President and Chief Financial Officer
                   
COMPUTERSHARE SHAREOWNER SERVICES LLC, as Warrant Agent
                  By:  /s/ Eliesee Guardiola    
Name:   Eliesee Guardiola
   
Title:     Senior Associate
 

 
 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
 
FACE OF GLOBAL WARRANT CERTIFICATE
 
VOID AFTER 5:00 P.M., NEW YORK CITY TIME, ON May 17, 2017
 
This Global Warrant Certificate is held by The Depository Trust Company (the
“Depositary”) or its nominee in custody for the benefit of the beneficial owners
hereof, and is not transferable to any person under any circumstances except
that (i) this Global Warrant Certificate may be exchanged in whole but not in
part pursuant to Section 7.1(a) of the Warrant Agreement, (ii) this Global
Warrant Certificate may be delivered to the Warrant Agent for cancellation
pursuant to Section 7.1(h) of the Warrant Agreement and (iii) this Global
Warrant Certificate may be transferred to a successor Depositary with the prior
written consent of the Company.


Unless this Global Warrant Certificate is presented by an authorized
representative of the Depositary to the Company or the Warrant Agent for
registration of transfer, exchange or payment and any certificate issued is
registered in the name of Cede & Co. or such other entity as is requested by an
authorized representative of the Depositary (and any payment hereon is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of the Depositary), any transfer, pledge or other use hereof for
value or otherwise by or to any person is wrongful because the registered owner
hereof, Cede & Co., has an interest herein.


Transfers of this Global Warrant Certificate shall be limited to transfers in
whole, but not in part, to nominees of the Depositary or to a successor thereof
or such successor's nominee, and transfers of portions of this Global Warrant
Certificate shall be limited to transfers made in accordance with the
restrictions set forth in Section 7 of the Warrant Agreement.


No registration or transfer of the securities issuable pursuant to the Warrant
will be recorded on the books of the Company until such provisions have been
complied with.
 
 
 

--------------------------------------------------------------------------------

 


THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE (INCLUDING THE SECURITIES
ISSUABLE UPON EXERCISE OF THE NEW GMR WARRANT) ARE SUBJECT TO ADDITIONAL
AGREEMENTS SET FORTH IN THE WARRANT AGREEMENT DATED AS OF MAY 17, 2012, BY AND
BETWEEN THE COMPANY AND THE WARRANT AGENT (THE “WARRANT AGREEMENT”).
 
THIS NEW GMR WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO
 
5:00 P.M., NEW YORK CITY TIME, ON MAY 17, 2017
 
WARRANT TO PURCHASE
 
309,296 SHARES OF NEW GMR COMMON STOCK OF
 
GENERAL MARITIME CORPORATION.
 
CUSIP # Y2693R 127
ISSUE DATE:  MAY 17, 2012
 
No. W-1
 
This certifies that, for value received, Cede & Co. and its registered assigns
(collectively, the “Registered Holder”), is entitled to purchase from General
Maritime Corporation, a Marshall Islands corporation (the “Company”), subject to
the terms and conditions hereof, at any time before 5:00 p.m., New York time, on
May 17, 2017, the number of fully paid and non-assessable shares of New GMR
Common Stock of the Company set forth above at the Exercise Price (as defined in
the Warrant Agreement).  The Exercise Price and the number and kind of shares
purchasable hereunder are subject to adjustment from time to time as provided in
Article V of the Warrant Agreement.  The initial Exercise Price shall be $42.50.
 
This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.
 
IN WITNESS WHEREOF, this Warrant has been duly executed by the Company under its
corporate seal as of the 17th day of May, 2012.
 

  GENERAL MARITIME CORPORATION       By:   

 

  Print Name:   

 

  Title:   

 

Attest:     

Secretary
 
Computershare Shareowner Services LLC,
as Warrant Agent
 

By:       
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Address of Registered Holder for Notices (until changed in accordance with this
New GMR Warrant):


Cede & Co.
55 Water Street
New York, New York 10041


REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF.  SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.
 
 
 

--------------------------------------------------------------------------------

 


FORM OF REVERSE OF WARRANT


The New GMR Warrant evidenced by this Warrant Certificate is a part of a duly
authorized issue of New GMR Warrants to purchase 309,296 shares of New GMR
Common Stock issued pursuant to that the Warrant Agreement, a copy of which may
be inspected at the office of the Warrant Agent designated for such
purpose.  The Warrant Agreement hereby is incorporated by reference in and made
a part of this instrument and is hereby referred to for a description of the
rights, limitation of rights, obligations, duties and immunities thereunder of
the Warrant Agent, the Company and the Registered Holders of the New GMR
Warrants.  All capitalized terms used on the face of this New GMR Warrant herein
but not defined that are defined in the Warrant Agreement shall have the
meanings assigned to them therein.
 
Upon due presentment for registration of transfer of the New GMR Warrant at the
office of the Warrant Agent designated for such purpose, a new Warrant
Certificate or Warrant Certificates of like tenor and evidencing in the
aggregate a like number of New GMR Warrants shall be issued to the transferee in
exchange for this Warrant Certificate, subject to the limitations provided in
the Warrant Agreement, without charge except for any applicable tax or other
governmental charge.
 
The Company shall not be required to issue fractions of New GMR Common Stock or
any certificates that evidence fractional New GMR Common Stock.
 
No New GMR Warrants may be sold, exchanged or otherwise transferred in violation
of the Securities Act or state securities laws.
 
This New GMR Warrant does not entitle the Registered Holder to any of the rights
of a stockholder of the Company.
 
The Company and Warrant Agent may deem and treat the Registered Holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2


FORM OF WARRANT STATEMENT
 
See attached.
 
 
 

--------------------------------------------------------------------------------

 
 
EXERCISE FORM FOR REGISTERED HOLDERS
 
HOLDING BOOK-ENTRY WARRANTS
 
(To be executed upon exercise of New GMR Warrant)
 
The undersigned hereby irrevocably elects to exercise the right, represented by
the Book-Entry Warrants, to purchase New GMR Common Stock and (check one):
 
 
o
herewith tenders this New GMR Warrant for _______ New GMR Common Stock pursuant
to the net issuance exercise provisions of Section 4.5 of the Warrant
Agreement.  This exercise and election shall obe immediately effective
or oshall be effective as of 5:00 pm. Eastern Time, on [insert date].

 
The undersigned requests that [a statement representing] the New GMR Common
Stock be delivered as follows:
 

  Name     Address          
Delivery Address (if different)
           

 
If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, the undersigned requests that a new Book-Entry
Warrant representing the balance of such New GMR Warrants shall be registered,
with the appropriate Warrant Statement delivered as follows:
 

    Name       Address              
Delivery Address (if different)
                            Signature   

Social Security or Other Taxpayer
Identification Number of Holder
 

 
Note: If the statement representing the New GMR Common Stock or any Book-Entry
Warrants representing New GMR Warrants not exercised is to be registered in a
name other than that in which the Book-Entry Warrants are registered, the
signature of the holder hereof must be guaranteed.

 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE GUARANTEED BY:
                 
Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s Warrant
Agent.
        Countersigned:     Dated: [____________], 2012       Computershare
Shareowner Services LLC,  
as Warrant Agent
        Signature        Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
                                                                      
EXHIBIT B-2

EXERCISE FORM FOR BENEFICIAL HOLDERS
HOLDING NEW GMR WARRANTS THROUGH THE DEPOSITORY TRUST COMPANY
 
TO BE COMPLETED BY DIRECT PARTICIPANT
IN THE DEPOSITORY TRUST COMPANY
 
(To be executed upon exercise of New GMR Warrant)
 
The undersigned hereby irrevocably elects to exercise the right, represented by
______ New GMR Warrants held for its benefit through the book-entry facilities
of The Depository Trust Company (the “Depositary”), to purchase New GMR Common
Stock and (check one):
 

 
o
herewith tenders this New GMR Warrant for _______ New GMR Common Stock pursuant
to the net issuance exercise provisions of Section 4.5 of the Warrant
Agreement.  This exercise and election shall obe immediately effective
or o shall be effective as of 5:00 pm., Eastern Time, on [insert date].

 
The undersigned requests that the New GMR Common Stock issuable upon exercise of
the New GMR Warrants be in registered form in the authorized denominations,
registered in such names and delivered, all as specified in accordance with the
instructions set forth below; provided, that if the New GMR Common Stock are
evidenced by global securities, the New GMR Common Stock shall be registered in
the name of the Depositary or its nominee.
 
Dated:
 
NOTE:  THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO
5:00 P.M., EASTERN TIME, ON THE EXPIRATION DATE.  THE WARRANT AGENT SHALL NOTIFY
YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT'S ACCOUNT AT THE
DEPOSITARY TO WHICH YOU MUST DELIVER YOUR NEW GMR WARRANTS ON THE EXERCISE DATE
AND (2) THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.  NAME
OF DIRECT PARTICIPANT IN THE DEPOSITARY:
 
(PLEASE PRINT)
 
ADDRESS:
 
CONTACT NAME:
 
ADDRESS:
 
TELEPHONE (INCLUDING INTERNATIONAL CODE):
 
FAX (INCLUDING INTERNATIONAL CODE):
 
SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):
 
ACCOUNT FROM WHICH NEW GMR WARRANTS ARE BEING DELIVERED:
 
DEPOSITARY ACCOUNT NO.
 


WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”.  WARRANT HOLDER DELIVERING NEW GMR
WARRANTS, IF OTHER THAN THE DIRECT DEPOSITARY PARTICIPANT DELIVERING THIS
WARRANT EXERCISE NOTICE:
 
 
 

--------------------------------------------------------------------------------

 
 
NAME: _____________________________
 
                 (PLEASE PRINT)
 
CONTACT NAME:
 
TELEPHONE (INCLUDING INTERNATIONAL CODE):
 
FAX (INCLUDING INTERNATIONAL CODE):
 
SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):
 
ACCOUNT TO WHICH THE SHARES OF NEW GMR COMMON STOCK ARE TO BE CREDITED:
 
DEPOSITARY ACCOUNT NO.
 
FILL IN FOR DELIVERY OF THE NEW GMR COMMON STOCK, IF OTHER THAN TO THE PERSON
DELIVERING THIS WARRANT EXERCISE NOTICE:
 
NAME: _____________________________
 
                 (PLEASE PRINT)
 
ADDRESS: _____________________________
 
CONTACT NAME: _____________________________
 
TELEPHONE (INCLUDING INTERNATIONAL CODE): _____________________________
 
FAX (INCLUDING INTERNATIONAL CODE): _____________________________
 
SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):
___________
 
NUMBER OF NEW GMR WARRANTS BEING EXERCISED: _____________________________
(ONLY ONE EXERCISE PER NEW GMR WARRANT EXERCISE NOTICE)
 
 
Signature: _____________________________
 
Name: _____________________________
 
Capacity in which Signing: _____________________________
 
SIGNATURE GUARANTEED BY:  _____________________________
 
Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s Warrant
Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF ASSIGNMENT
(To be executed only upon assignment of New GMR Warrant)
 
For value received, ______________________________ hereby sells, assigns and
transfers unto the Assignee(s) named below the rights represented by such New
GMR Warrant to purchase number of New GMR Common Stock listed opposite the
respective name(s) of the Assignee(s) named below and all other rights of the
Registered Holder under the within New GMR Warrant, and does hereby irrevocably
constitute and appoint _____________________________ attorney, to transfer said
New GMR Warrant on the books of the within-named Company with respect to the
number of New GMR Common Stock set forth below, with full power of substitution
in the premises:
 
Name(s) of
Assignee(s)
Address
No. of New GMR Common Stock

 
 
And if said number of New GMR Common Stock shall not be all the New GMR Common
Stock represented by the New GMR Warrant, a new New GMR Warrant is to be issued
in the name of said undersigned for the balance remaining of the New GMR Common
Stock registered by said New GMR Warrant.
 

Dated:              , 20__   Signature            Note: 
The above signature should correspond exactly with the name on the face of this
New GMR Warrant

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
 

--------------------------------------------------------------------------------